Citation Nr: 1716309	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  13-05 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for degenerative disc disease (DDD) and arthritis of lumbar spine (claimed as low back condition). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied service connection for low back disability. 
 
The Veteran requested a Travel Board hearing at the RO and such a hearing was scheduled for April 2017.  However, in a March 2017 letter, the Veteran indicated that he would like to withdraw his hearing request because of difficult travel.  The Veteran did not request that the hearing be rescheduled.  The Veteran's hearing request is therefore considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board determines that further development is necessary.  Remand is necessary to obtain identified medical records and an addendum to a December 2010 VA etiology opinion as it lacks adequate rationale.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA medical evidence, specifically to include those dated since the most recent supplemental statement of the case.

If no additional records are available, a formal documentation showing unavailability should be attached to the Veteran's file. 

2.  Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, and with his consent, obtain any available records from any identified private healthcare provider, to include any chiropractors, and specifically REQUEST outstanding records dated from March 1970 to December 2003 from Marshfield Clinic. (Note that treatment records from the Marshfield Clinic from January 2004 to May 2008 are already of record).  

3.   Then, regardless of whether or not additional evidence is received, return the claims file, including a copy of this remand, to the December 2010 VA examiner for an addendum opinion.  If the requested examiner is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, specifically to include any additional records received from Marshfield Clinic, the reviewing examiner is requested to:

Provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current DDD and arthritis of the lumbar spine is related to his asserted in-service injuries.   
In so doing, specifically address the following contentions: 

(i) The Veteran's assertion that while in Korea he had to ride in the back of a truck for an hour and forty five minutes on a rough, rocky road every day for seven months. 

(ii) The Veteran's assertion that due to his military occupation conducting maintenance on generators he had to lift heavy parts and tools on a regular basis, and sustained regular trauma to the back. 

(iii)  The Veteran's documented treatment from February of 1971, showing that he was treated for a lower back strain while lifting and throwing 50 pound batteries.  

(iv)  The Veteran's competent reports of continuing back pain since service.   

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

4.  After completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



